In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered May 17, 1977, which dismissed the petition. Appeal dismissed as academic, without costs or disbursements. Petitioner is now on parole and is no longer restrained in his liberty to such an extent that he is entitled to the relief sought (see CPLR 7002, subd [a]; People ex rel. Wilder v Markley, 26 NY2d 648; People ex rel. Martin v Bombard, 60 AD2d 658; People ex rel. Tucker v Board of Parole, 56 AD2d 585). Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.